Citation Nr: 1550374	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

 

THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) on or after April 18, 2002.

2.  Entitlement to an increased rating for ischemic heart disease, currently assigned a 30 percent evaluation.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.  

The Board remanded the case for further development in October 2014.  That development was completed, and the case has since been returned to the Board for appellate review. 

The issue of entitlement to an increased evaluation for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding records that are relevant to the claim decided herein. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records have also been obtained from the Social Security Administration (SSA).  He has not identified any available, outstanding records that are relevant to the claim decided herein. 

The Veteran was also afforded VA examinations in April 2002, January 2006, April 2012, August 2013, and June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.





Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

The Veteran is current assigned a 50 percent evaluation since April 18, 2002, pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Rating Mental Disorders), Diagnostic Code 9411.

Under the rating criteria, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan v. Principi, 16 Vet. App. 436, 442-43   (2002); Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004) (agreeing with Court's interpretation in Mauerhan).

In addition, the Federal Circuit recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran was provided a VA examination in April 2002 during which it was noted that he had been married twice, but was separated for 10 years.  He was currently unemployed, but had worked in the past as a truck driver.  He was noted to be taking psychiatric medication.  The Veteran indicated that he felt fine during 50 percent of the time, but had flurries of panic attacks approximately once per month that did not meet the criteria for a panic disorder.  He described being "down" less than 50 percent of the time.  The Veteran reported having occasional suicidal thoughts, but no suicide attempts.  He also denied having dissociative or psychotic symptoms.  He stated that his emotional symptoms had made him feel "grumpy and irritable."  The examiner remarked that he did not belong to any civic, religious, or social groups, had no friends, and had no current hobbies.  

On mental status examination, the Veteran was pleasant and appeared his stated age.  His thought processes were logical, coherent, and goal-directed, and his thought content varied appropriately.  There was no evidence of psychosis, such as delusions or hallucinations.  His mood was described as "okay," and his affect was variable.  He was not homicidal or suicidal.  Cognitively, the Veteran was alert and oriented times four.  His immediate recall memory was five numbers forward and three numbers in reverse.   He recounted five of the last presidents.  He was unable to do serial sevens, but could spell the word "world" forward and backward.  He was able to abstract with a simple and a more complex proverb.  His formal judgment was intact, his insight was fair, and his intelligence was average.  

The April 2002 VA examiner diagnosed the Veteran as having mild combat-related PTSD, and a GAF score of 65 was assigned.  The examiner indicated that the Veteran had mild symptoms of PTSD, to include elements of depression, anxiety, and panic attacks.  It was also noted that there was evidence of sleep disruption, occasional combat-related nightmares, mild intrusive thoughts made worse with a reminder of Vietnam, and panic symptoms not meeting the criteria for panic disorder.  He also described having the typical irritability of PTSD.  

The Veteran was afforded another VA examination in January 2006 during which it was noted that he was not currently received psychiatric treatment.  His grooming and hygiene were adequate.  He was alert and fully oriented.  He was able to recall two of three objects after a delay of a few minutes.  He provided one correct response to serial 7s, but said that he could not complete the task because he was bad at math.  He completed serial 3s without any mistakes.  The Veteran correctly recalled at least five digits forward and three digits in reverse.  He correctly recalled at least five digits forward and also three digits in reverse.  He was found to have a capacity to complete activities of daily living.  He did not exhibit any appropriate or bizarre behavior during the interview.  His speech was normal for rate and volume; it was clear, coherent, and goal directed.  There was no evidence to suggest that he was responding to internal stimuli during the interview.  The Veteran denied suffering from current auditory or visual hallucinations.   He did report that, on one occasion a few years ago, he saw a vision of a man in a vineyard.  He said this lasted for a few seconds while he was driving down the road.  The examiner commented that, while this is a very unusual account, given that the Veteran had reported one vision in approximately 35 years, this was not suggestive of a psychotic condition.  Moreover, the Veteran denied experiencing delusions of reference, bizarre delusional beliefs, paranoia, or grandiosity.  His range of affect was mildly restrictive.  When asked about his mood, he described it as "maybe a little anxious."  He recounted that he felt depressed on a daily basis during the last week.  He said that, on average, he felt depressed two-thirds of the day.  He endorsed anhedonia.  The Veteran also reported sleeping four to five hours per night and said that he had experienced trouble sleeping for the past last 20 years.  He complained of poor energy, again for between 20 and 25 years.  He reported positive concentration.  The Veteran reported that he had quit his last job because he was fearful that he would run over people in his truck.  He indicated that he is stressed when working.  It was also noted that he had married his third wife.  He had been married to his first two wives for 10 years.  He further reported having one friend.  The examiner diagnosed the Veteran with chronic PTSD and major depressive disorder.   His GAF score was 69 for PTSD and 65 for major depressive disorder.   

The Veteran was provided another VA examination April 2012 at which time he was documented as being clean, adequately groomed, and casually dressed.  His eye contact was excellent, and he paid close attention to reactions of the examiner.  His manner was evasive, and he frequently went off on tangents instead of answering questions.  His behavior was sometimes associated with less than candid reporting (the examiner cited to medical authority as to guidelines for evaluation of malingering in PTSD for this proposition).  The Veteran's speech had a normal rate and rhythm, and he was fully oriented.  The Veteran reported that he was usually depressed, and examiner evaluated the Veteran as being mildly dysthymic.  His affect was full range, with no constriction noted, and his thought content and progression were unimpaired.  There was no tangentiality, circumstantiality, lose associations, flight of ideas, or difficulty in understanding complex commands.   There was also no gross impairment in thought processes or communication, and he did not have hallucinations.  As to delusions, the Veteran reported the paranoid idea that someone was after him, but the examiner requested that the reader "PLEASE NOTE this report was vague and inconsistent (e.g. sleeping on the couch or in his truck to avoid persecutors who apparently would only look for him in his bed)."  The examiner further noted that the Minnesota Multiphasic Personality Inquiry (MMPI) showed no significant elevation on persecutory thinking found in individuals with paranoid thinking.  There was no grossly inappropriate behavior.  As to memory the Veteran reported that there were "a lot of things I don't want to remember.  I have nothing to remember." As to attention and concentration, the Veteran reported, "Not a whole lot to think about.  I watch the river run until I feel sleepy when I roll over and sleep and wake up and eat a can of beans."  His insight and judgment were fair, and abstract reasoning was within normal limits.  There was no obsessive-compulsive symptomatology.  The Veteran reported having panic attacks more than once a week, but the examiner related that the Veteran's reporting of panic symptoms was questionable.  The examiner also noted that the Veteran reported chronic problems with sleep impairment, and current suicidal ideation but denied intent, as well as current homicidal ideation.  

The April 2012 VA examiner noted that the Veteran had divorced from his third wife and indicated that he had not had another relationship this one.  He had 3 sons and one daughter, and he had one friend that he talked to on occasion.  It was also noted that he remained unemployed.

The examiner commented that the Veteran was administered the Structured Clinical Interview for DSM-IV Mood and Anxiety Disorder (SCID), the gold standard for structured diagnosis of DSM IV criteria for mental disorders.  The examiner found that, because of evidence of significant symptom exaggeration and feigning of symptoms, the results of the SCID were questionable at best.  The examiner noted as an example that the Veteran reported symptoms of depression and panic, but not symptoms consistent with the diagnosis.  For example, when asked about depressed mood, he stated felt "dread," but not sad, tearful, or empty.  When asked about one of the reported panic episodes, he stated, "It's hell.  Walking the floor.  Ringing my hands.  I have to have a bowel movement and am rocking on the commode.  I feel like someone is driving me in the ground."

Psychometric tests administered at the examination included the Mississippi Scale for Combat Related PTSD (MISS), a modified version of the Clinician Administered PTSD Scale for DSM-IV (CAPS), Minnesota Multiphasic Personality Inventory 2 (MMPI), Structured Clinical Interview for DSM IV Mood and Anxiety disorders modules, and Miller Forensic Assessment of Symptoms Test (MFAST).

The Mississippi Combat Related PTSD Scale was significant for military related symptoms of PTSD (119, cut score 107), though well below the mean (X=130,
SD=18).

The Minnesota Multiphasic Personality Inventory 2 was administered to assess for psychological symptoms and cooperation with the examination.  It revealed very good consistency (VRIN/TRIN) indicating good concentration.  However, there were significant problems with interpretability due to symptom exaggeration (Meyers=7).  Tolin et al (2010) was cited to find that Meyers >5 accurately detected significant symptom exaggeration in combat veterans.

Further, according to the examiner, the Malingered Mood Disorder Scale (MMDS) well exceeded the cutoff score at which there was 100% Positive Predictive Power (i.e. correctly classified as feigning 100% of the time) for feigning of mood disorder symptoms.  Therefore, the results of the MMPI2 were very unlikely to provide accurate information regarding the individual's psychological state.  In spite of this pattern of symptom exaggeration, the Veteran's MMPI PTSD scale was not significant (27, cut score >28).  

The M-FAST was noted to be an interview that provides information regarding the probability that an individual is feigning psychiatric illness.  The Veteran's score on the M-FAST was found to be highly indicative of feigning.  Positive Predictive Power (PPP) was described as the likelihood that an individual with positive test results are correctly classified.  The Veteran's score on the M-FAST indicated a PPP of 100%.  That is, individuals with scores equal to or greater than his score are correctly classified as feigning 100% of the time.

According to the April 2012 VA examiner, the CAPS indicated a total CAPS score (115) that was in the range indicative of either very severe PTSD (at a level that would be clearly obvious) or significant exaggeration/feigning.  There were also marked internal inconsistencies in the Veteran's CAPS responses.  For example, in response to the question about intrusive memories of traumatic events in Vietnam, the Veteran stated "I have these a couple times a week.  Memories of combat, guns fired; one time it was rat when I was in a hot LZ.  I slept in my truck and I felt safe; these memories might last a week."  Seven questions later, when asked about difficulty remembering important aspects of these traumatic experiences, the Veteran responded that he has essentially no memories of the traumatic events in Vietnam, stating, "I put that under a rock," and is unable to recall these events no matter how hard he tried.

The April 2012 VA examiner commented that, given the above-mentioned inconsistencies, the Veteran's vague and evasive style during the interview, symptom exaggeration on psychological testing, and lack of very severe findings in the medical record, it was most likely that the Veteran exaggerated/feigned symptoms of PTSD and their severity.  As such, the CAPS score was deemed invalid due to questionable validity.

The examiner opined that, due to over-reporting of symptoms of mental disorders on objective measures in the context of a compensation seeking examination, he could not form a diagnosis to a reasonable degree of psychological certainty without resorting to mere speculation.  The examiner commented as follows: An important point to remember is that an individual can have a psychiatric condition and exaggerate the symptoms of that condition, the persistence of symptoms of that condition, or the impact of those symptoms on his functioning.  The real difficulty is determining an individual's true level of functioning when there is significant exaggeration of symptoms with or without the intent to malinger.  Any attempt to determine an individual's true functional impairment (social or occupational) can only be done through the use of mere speculation.  When there is significant exaggeration or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without resort to mere speculation.  Even with the symptoms they may truly have, with this degree of exaggeration of the severity of the symptoms, it is impossible to determine what, if any, functional impairment there is as a result of those symptoms without mere speculation.

The examiner stated that, given all of the information obtained during the current evaluation, he was unable to provide a GAF without the use of mere speculation.  The examiner concluded that the overall picture is one of an individual whose adjustment since his last VA examination is unclear because the veteran appeared to be a questionable historian.

Records from the Social Security Administration (SSA) show that the Veteran filed for SSA disability benefits in June 2012.  He was found to be disabled for that agency's purposes effective from December 2011, with a primary diagnosis of angina pectoris without ischemic heart disease and a secondary diagnosis of an anxiety related disorder.  The September 2012 SSA psychological clinician found that the Veteran's allegations of depression and PTSD were credible and consistent with medical evidence of record; however, he opined, they were not productive of any marked impairments.  The SSA examiner gave great weight to VA psychiatrists' notes-which he recounted as showing that main symptoms have been social withdrawal and bad dreams, and that the dreams were lessening even when antidepressant medications were discontinued.  Evaluation of the Veteran's mental residual functional capacity was described as moderate.

At an August 2013 VA examination, it was noted that the Veteran had been diagnosed with PTSD in the past.  The examiner's diagnoses were anxiety disorder not otherwise specified (NOS); and sedative, hypnotic, or anxiolytic abuse, unspecified.  VA medical records were noted to also reflect diagnoses of depressive disorder NOS and anxiety disorder NOS.  Symptoms attributable to the anxiety disorder NOS were documented as recurrent images about different stressors; nightmares; trouble sleeping; avoiding to talk about traumatic childhood experiences; and irritability.  

The August 2013 VA examiner found the Veteran to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This aspect of the Veteran's impairment was specifically found to be attributable to the Veteran's anxiety disorder NOS.

The August 2013 examiner extensively recounted the Veteran's psychiatric history, as reflected in the claims file and as related by the Veteran for the period from active service forward.

The August 2013 VA examiner opined that, after reviewing the claims file and electronic medical charts and conducting a diagnostic psychiatric examination, it was her professional medical opinion that that veteran does not meet diagnostic criteria for PTSD as per DSM-IV.  She opined that the Veteran meets diagnostic criteria for anxiety disorder NOS, and she stated that that diagnosis was not related to the Veteran's fear of hostile military or terrorist activity.  

The August 2013 VA examiner opined that a more precise diagnosis could not be rendered, as there was no objective data to support a more definitive diagnosis.  Moreover, the examiner opined that the Veteran's subjective complaints during the examination appeared out of proportion to objective exam findings.  The August 2013 VA examiner's diagnosis was anxiety disorder not otherwise specified, and a GAF score of 65 was assigned.

At a VA examination in June 2015, the examiner found the Veteran to have an unspecified anxiety disorder and an unspecified depressive disorder.  The examiner indicated that a mental condition had been formally diagnosed, but that symptoms were not severe enough to either interfere with occupational and social impairment or to require continuous medication.  

The Veteran stated that he is not currently prescribed psychotropic medication.  He explained, "Every psychiatrist tries to start me on something else and I tell you it's worse."  He reported meeting with a VA psychiatrist for counseling periodically.

After examination and a detailed review of the medical evidence, the June 2015 VA examiner found that the veteran does not meet the DSM-5 criteria for PTSD using the CAPS.  The examiner noted that the Veteran had one symptom from Criterion D and explained that the cutoff score is two symptoms.  The examiner further opined that the Veteran does meet the DSM-5 criteria for both unspecified anxiety disorder and unspecified depressive disorder.  The examiner elaborated that the severity of the symptoms from these disorders appears to be relatively mild.  For example, his current occupational and social functioning does not appear to be significantly impaired compared to his premorbid functioning.  The Veteran denied having any friends in whom he could confide both at present and when he was an adolescent prior to the military.  The veteran stated that he most recently held a job in 2010 or 2011.  The examiner recounted that according to an August 2013 VA
examination, the Veteran had stated that "I worked for a company in Illinois, I was driving a truck.  It was about 10 months.  I stopped working in June 2010.  After 20 years, the VA finally gave me my benefits so I stopped working, I didn't tell them the truth, that I had a bad heart, and they told me I was one of the best drivers they had.  I told them I had problems with the maintenance and the company... I resigned."

The examiner further noted that the examiner did not assign a GAF score because this scale is not used in the current DSM-5 classification system.  The Veteran was evaluated for 1.6 hours.  Following the evaluation, he was given an opportunity to provide additional information and ask questions.

The examiner indicated the Veteran reported that he had a depressed mood, "every week, just about every day."  The duration was said to be chronic, but the severity was mild.  Precipitating factors were "just different things in life, different people, attitudes, attitudes are contagious."  Associated symptoms were said to include anhedonia: the Veteran stated that he enjoys "sitting in the woods."  He said that, if he were in better health, he would enjoy "walking."  He stated that he enjoys animated movies "occasionally."  He stated, "I very seldom sleep more than two or three hours a night," and that this had been the case for 20 to 30 years.  In contrast, the examiner noted that, according to a February 6, 2015, note, the Veteran has "no sleep problems."  The Veteran's energy was noted to be low.  The examiner commented that the Veteran has a heart condition and that he is overweight.  With respect to appetite, the Veteran indicated that "it depends on how stressed I am, If I'm stressed I overeat, I'm borderline diabetic."  With respect to concentration the Veteran stated, "I try not to concentrate too much."  With respect to self-esteem, the Veteran stated that it was "probably pretty low (due to) I really don't have outlook for the future."  The Veteran denied current suicidal or homicidal ideation, as well as any attempts to harm himself.  However, the Veteran added, "They say I tried to commit suicide in the military."  The Veteran said that he did not know how he allegedly attempted to harm himself (according to August 2013 VA examination, "There is something in my records that says that I tried to commit suicide when I was in boot camp and that is not true, I think they got the records mixed up and that was somebody else." Veteran denied ever slashing his wrists.).  There were no signs or symptoms of mania or hypomania, and there was no evidence of psychosis.  The Veteran was alert and fully oriented.  He recalled 3/3 items immediately and after a delay of a few minutes with one prompt. There was no evidence of remote memory impairment. Test results were recounted as follows: 1) The Veteran completed a self-administered forced choice questionnaire that provides an overall estimate of the likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction.  The Veteran's total score was elevated above the recommended cutoff score for the identification of likely feigning.  He endorsed a number of symptoms and impairments that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.  2) The Veteran completed an individually administered, two-alternative, forced-choice test of biased responding for PTSD. The test was specifically standardized on a sample of veterans applying for financial remuneration for a claim of disability resulting from PTSD.  The Veteran's score was below the cut-off score used to identify individuals from the normative sample who were deemed to be malingering PTSD symptoms.
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for PTSD since April 18, 2002.

Initially, the Board notes that the VA examiners have questioned the credibility of the Veteran's reported symptomatology.  Indeed, they have described him as feigning and exaggerating, and testing has confirmed these observations.  Moreover, the Veteran later admitted that he had previously exaggerated his psychiatric symptomatology in an effort to receive greater compensation.  Therefore, the Board finds that his reports lack credibility and assign greater probative weight to the medical evidence in this case.

The Board finds that the Veteran's service-connected psychiatric disability does not meet or approximate the criteria for the next higher rating of 70 percent.  See 38 C.F.R. § 4.130, Diagnostic Codes 9400-9413, 9431-9440.  As noted above, a 70 percent evaluation is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

In this case, the Veteran has denied having obsessional rituals, and his speech has been described as normal on multiple occasions.  He has also been found to be fully oriented, and there has been no indication that he has neglected his personal hygiene or appearance.  Moreover, his judgment, thought process and content, and insight have been described as fair or normal.

The Board does note that the Veteran had previously reported having suicidal thoughts.  However, he later denied having suicidal ideation.  In fact, at the June 2015 VA examination, he denied the previous reports of a suicide attempt.  

The Board also acknowledges that the Veteran has been divorced three times.  Although such evidence does suggest social impairment, it does not necessarily indicate that he has an inability to establish and maintain effective relationships.  Indeed, he told the April 2012 VA examiner that his oldest and youngest two sons do not talk him, thereby suggesting that he still communicated with his third son and daughter.  He later told the June 2015 that he talked to his children once in a while.  Moreover, he told the June 2015 VA examiner that he still talked to one friend who resides in Florida.  

The Board further notes that the Veteran had reported on several occasions that he had stopped working as a truck driver due to his PTSD.  However, he later admitted to the June 2015 VA examiner that he had not reported the truth to VA, which is that he had resigned due to his heart and the fact that VA had granted him benefits.  Thus, by his own admission, he had not been credible in reporting occupational impairment due to his PTSD.

Notably, a SSA clinician found that the Veteran's PTSD was not productive of any marked impairment.  The June 2015 VA examiner also found that the Veteran did not meet the diagnostic criteria for PTSD.  He further indicated that a mental condition had been formally diagnosed, but stated that the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

Based on the foregoing, the evidence does not suggest that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board does acknowledge the GAF scores of 47 to 69 that were recorded during the appeal period.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  While considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the VA examination reports and medical records to be the most probative evidence of the Veteran's psychological symptomatology, particularly in light of the Veteran's lack of credibility in reporting his symptoms.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF scores, the Board finds that that the Veteran has been shown to have no more than occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of his disability, including any sleep disturbance, depressed mood, and panic attacks, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 





ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), or as variously diagnosed, for the period from April 18, 2002, to the present, is denied.



REMAND

The Board finds that the April 2015 correspondence from the Veteran constitutes a notice of disagreement with the August 2014 rating decision that denied an increased evaluation for ischemic heart disease.  Because VA had not provided the Veteran a standardized form for filing a notice of disagreement, and the claim was submitted prior to March 24, 2015, the new regulations requiring a standardized form for a claim or a notice of disagreement are not applicable.  See 79 Fed. Reg. 57690-5769 (2014).  

A statement of the case has not been issued.  Therefore, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to an increased evaluation for ischemic heart disease.

The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


